DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 14 and 21, under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more, is withdrawn.  The amendments cancel these claims, rendering their rejection moot.
 The rejection of claims 14 and 21, under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism, is withdrawn.  The amendments cancel these claims, rendering their rejection moot.
The rejection of claim(s) 1-4, 6, 7, 11-14 and 21, under 35 U.S.C. 102(a)(1) as being anticipated by WO2014 (WO2014 A1 corresponding to machine translation for JP 6296399 B as stated in the IDS dated 9/7/2018), is withdrawn.  The amendments require that step 3 further supply to the cells exogenous cAMP, an exogenous cAMP derivative, or a cAMP-degrading enzyme inhibitor, which WO2014 does not disclose.
The rejection of claims 1-14 and 21, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to the claims overcome the rejection of record.

The rejection of claim(s) 14 and 21, under 35 U.S.C. 102(a)(1) AND 102(a)(2) as being anticipated by Kamb (US2015/0201588 A1 Pub date:7/23/2015; effectively filed: 2/22/2012), is withdrawn.  The amendments cancel these claims, rendering their rejection moot.
The provisional rejection of claim 1, under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 19/988,145 (reference application), is withdrawn.  Amended claim 1 specifies supplying three different species of cAMP activators to the cell, whereas copending claim 2 more broadly supplies the genus, cAMP activator.  As such, the instant and copending claims now have a difference in scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1)  Claims 1, as amended, remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of copending 
Regarding instant claim 1, copending claims 3 and 4 teach a method of producing intestinal epithelial cell-like cells by differentiating pluripotent stem cells into intestinal stem cells and further culturing the stem cells in the presence of inhibitors of MEK, DNA methylation, and TGF beta receptor, EGF, and a cAMP activator.  The instant claim more narrowly specifies differentiating iPS cells into endoderm-like cells and then into intestinal stem cell.  However, at the time of effectively filing, an artisan understood that iPS cells are a well-known and desired species of pluripotent stem cells for use in differentiation methods.  Further, it was also established in the art, that differentiation of pluripotent stem cells to intestinal stem cells has an intermediate linage of definitive endoderm prior to arriving at intestinal stem cells.  As such, the instant claims are an obvious variant of the copending claims because the species of iPS cell and definitive endoderm cells were well-established in the art as obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2)  Claims 1-13, as amended or originally presented, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-13, and 16 of copending Application No. 16/988,145(reference application). Although the claims at issue are not identical, the instant and copending claims have overlapping, non-mutually exclusive scope.

Regarding instant claim 2, copending claim 3 has identical claim language as the instant claim.  As such, copending claim 3 and instant claim 2 are obvious variants for reasons discussed above.
Regarding instant claim 3, copending claim 4 has identical claim language as the instant claim.  As such, copending claim 4 and instant claim 3 are obvious variants for reasons discussed above.
Regarding instant claim 4, copending claim 5 recites similar variants in culture timing and thus are obvious variants of each other.
Regarding instant claim 5, copending claim 7 recites almost identical claim language.  As such, the instant and copending claims are obvious variants of each other.

Regarding instant claim 7, copending claim 11 recites almost identical claim language.  As such, the instant and copending claims are obvious variants of each other.
Regarding instant claim 8, copending claim 8 and the instant claim both specify 8-Br-cAMP.
Regarding instant claim 9, copending claim 9 and the instant claim both specify IBMX.
Regarding instant claim 10, copending claim 12 and the instant claim both specify the same inhibitors.
Regarding claim 11, copending claim 13 specifies iPS cell.  It does not recite that they are of human origin.  However, it would have been obvious to an artisan of ordinary skill that human iPS cells are most desirable for human cell therapy.  Thus, copending claim 13 and instant claim 11 are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In Applicant’s remarks, Applicant requests that these provisional double patenting rejections be held in abeyance until allowable subject matter is discerned.  Applicant’s request is granted; and the rejections of record are maintained in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 5, 8 recite the limitation "the conditions that cAMP is supplied" in claim 3 lines 5, 8-9, 13-14; claim 5, line 2, and claim 8, lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The base claim, as amended, no longer recites “under conditions that cAMP is suppled to the cells”.  As such, the recitation of “the conditions” lack antecedent basis.  Further, the base claim now recites that exogenous cAMP, exogenous cAMP derivative, or cAMP-degrading enzyme inhibitor is supplied to the cell.  As such, there is scope difference between “condition that cAMP is supplied” and the newly added recitation by amendment.  The only recited limitation in the amended base claim that can be considered “conditions that cAMP is supplied” is supplying exogenous cAMP because exogenous cAMP derivatives (which encompasses cAMP agonists and cAMP antagonist) does not supply cAMP and are not synonymous with cAMP.  Similarly 
Claim 4 depends upon claim 3.  Thus claim 4 also encompasses the indefinite subject matter discussed above.

Examiner’s Comment
The claims under consideration appear to be free of the art.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632